Citation Nr: 0801004	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-37 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left knee injury (knee disability), currently rated 10 
percent disabling.

2.  Entitlement to an increased evaluation for chronic 
lumbosacral sprain/strain (back disability), currently rated 
0 percent disabling.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1972 to December 
1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the veteran's 
claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In October 2004, the veteran was afforded a VA examination 
for his knee disability and his back disability.  The 
examiner stated that he was going to review radiologic 
reports, but there is no indication that he did so and no 
such reports are associated with the claims file.  As this 
last examination was conducted over three years ago, a new 
examination is needed.

A September 2005 notation in the VA treatment records states 
that the veteran receives Social Security Administration 
(SSA) benefits.  These records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded the 
opportunity to identify any additional 
relevant evidence which is not yet of 
record.

2.  The veteran's SSA records should be 
associated with the claims file.  If 
these records cannot be obtained, a 
notation to that effect should be 
included in the file.

3.  When the above development is 
completed and any available evidence is 
obtained, the entire claims file must 
be made available to a VA examiner.  
Pertinent documents must be reviewed.  
The examiner should conduct a complete 
history and physical of the veteran's 
back and left knee.

(a)  Left Knee.  All appropriate 
diagnoses should be assigned.  The 
examiner should note any ankylosis; any 
recurrent subluxation or lateral 
instability; any dislocated or removed 
semilunar cartilage; any locking, pain, 
or effusion; and any degenerative or 
traumatic arthritis confirmed by 
radiologic reports.  The complete range 
of motion should be provided.

(b)  Back.  All appropriate diagnoses 
should be assigned.  The examiner 
should note any ankylosis and any 
degenerative or traumatic arthritis 
confirmed by radiologic reports.  If 
the veteran is assigned a diagnosis of 
intervertebral disc syndrome, the 
examiner should describe the length and 
severity of any incapacitating 
episodes.  The complete range of motion 
should be provided.  Any neurologic 
abnormalities associated with the back 
disability should be discussed.

Radiologic reports or the results of 
other diagnostic tests must be 
discussed and must accompany the 
examination.

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

